COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00409-CV


Barbara Louise Morton d/b/a               §    From the 96th District Court
Timarron College Prep
                                          §    of Tarrant County (096-260449-12)
v.
                                          §    June 12, 2014

Timarron Owners Association, Inc.         §    Opinion by Justice Walker



                                     JUDGMENT

         This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

         It is further ordered that appellant Barbara Louise Morton d/b/a Timarron

College Prep shall pay all of the costs of this appeal, for which let execution

issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Sue Walker___________________
                                          Justice Sue Walker